Whitfield, C. J.,
delivered the opinion of the court.
Chapter 52, pp. 44, 45, Laws 1894, has already, in Gardiner v. Tebault, No. 12,062 (not reported),* been construed by us as not subjecting the property of third persons on leased premises to liability for rent. There was no warehouseman’s lien in this case, and no implied lien as against the mortgagee, who was not the owner of the property. The facts in the case of Schneider v. Dayton, 111 Mich., 396 (69 N. W. Rep., 829), make that a very different case from this.

Reversed and remanded.


 Affirmed without written opinion.